UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 9-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund September 30, 2012 VP Balanced - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 59.8% AEROSPACE AND DEFENSE — 2.7% Boeing Co. (The) L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES† Alaska Air Group, Inc.(1) Spirit Airlines, Inc.(1) BEVERAGES — 0.8% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 0.9% Amgen, Inc. United Therapeutics Corp.(1) CHEMICALS — 2.6% CF Industries Holdings, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. Valspar Corp. COMMERCIAL BANKS — 1.2% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES† Mine Safety Appliances Co. COMMUNICATIONS EQUIPMENT — 1.1% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 4.0% Apple, Inc. EMC Corp.(1) Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.3% Chicago Bridge & Iron Co. NV New York Shares URS Corp. CONSUMER FINANCE — 0.9% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.1% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.6% Bank of America Corp. Interactive Brokers Group, Inc., Class A JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 2.4% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES† Cleco Corp. 20 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.3% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.2% Archer-Daniels-Midland Co. Campbell Soup Co. Hillshire Brands Co. Smithfield Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.2% Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.1% Bally Technologies, Inc.(1) HOUSEHOLD DURABLES — 0.6% Garmin Ltd. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 1.2% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Danaher Corp. General Electric Co. INSURANCE — 3.5% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Everest Re Group Ltd. Genworth Financial, Inc., Class A(1) Loews Corp. MetLife, Inc. Protective Life Corp. Prudential Financial, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL† Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 0.9% Google, Inc., Class A(1) IT SERVICES — 2.0% Accenture plc, Class A International Business Machines Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 1.1% Actuant Corp., Class A Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 1.7% Comcast Corp., Class A DISH Network Corp., Class A Regal Entertainment Group Class A Scholastic Corp. Thomson Reuters Corp. METALS AND MINING — 0.4% Coeur d'Alene Mines Corp.(1) MULTI-UTILITIES — 0.8% Ameren Corp. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.7% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 5.7% Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS† Buckeye Technologies, Inc. PERSONAL PRODUCTS — 0.1% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 4.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.2% Dun & Bradstreet Corp. Equifax, Inc. ROAD AND RAIL — 0.6% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.7% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.6% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 2.7% Advance Auto Parts, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TOBACCO — 0.4% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $57,703,599) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 12.3% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.7% FHLMC, VRN, 2.58%, 10/15/12 FHLMC, VRN, 2.91%, 10/15/12 FHLMC, VRN, 3.28%, 10/15/12 FHLMC, VRN, 4.03%, 10/15/12 FHLMC, VRN, 6.16%, 10/15/12 FNMA, VRN, 2.73%, 10/25/12 FNMA, VRN, 3.35%, 10/25/12 FNMA, VRN, 3.37%, 10/25/12 FNMA, VRN, 3.90%, 10/25/12 FNMA, VRN, 3.91%, 10/25/12 FNMA, VRN, 3.97%, 10/25/12 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.6% FHLMC, 7.00%, 11/1/13 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 6.50%, 6/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 4/1/13 FNMA, 6.00%, 4/1/13 FNMA, 6.00%, 5/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.00%, 7/1/13 FNMA, 6.00%, 1/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 6.50%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $14,002,858) U.S. TREASURY SECURITIES— 11.3% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.75%, 2/15/37 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.75%, 8/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 8/15/42 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Notes, 0.75%, 9/15/13 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.25%, 8/15/15 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 0.625%, 8/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 1.00%, 9/30/19(3) U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 U.S. Treasury Notes, 1.625%, 8/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $13,053,526) CORPORATE BONDS — 10.1% AEROSPACE AND DEFENSE — 0.1% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(4) American Honda Finance Corp., 1.50%, 9/11/17(4) Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Nissan Motor Acceptance Corp., 3.25%, 1/30/13(4) BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Anheuser-Busch InBev Worldwide, Inc., 3.75%, 7/15/42 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 Dr Pepper Snapple Group, Inc., 3.20%, 11/15/21 PepsiCo, Inc., 4.875%, 11/1/40 PepsiCo, Inc., 3.60%, 8/13/42 SABMiller Holdings, Inc., 2.45%, 1/15/17(4) SABMiller Holdings, Inc., 3.75%, 1/15/22(4) BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 3.625%, 5/15/22 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.2% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% Ashland, Inc., 4.75%, 8/15/22(4) CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 PPG Industries, Inc., 2.70%, 8/15/22 COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13 HSBC Bank plc, 3.50%, 6/28/15(4) Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14 Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 3/15/13 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 4.60%, 4/1/21 Wells Fargo & Co., MTN, 3.50%, 3/8/22 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 5.50%, 9/15/19 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS† Hewlett-Packard Co., 2.60%, 9/15/17 CONSUMER FINANCE — 0.2% American Express Credit Corp., 2.80%, 9/19/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16 Ball Corp., 6.75%, 9/15/20 DIVERSIFIED FINANCIAL SERVICES — 1.4% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18 Citigroup, Inc., 4.50%, 1/14/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 2.30%, 4/27/17 Goldman Sachs Group, Inc. (The), 3.30%, 5/3/15 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.3% AT&T, Inc., 3.00%, 2/15/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 5.55%, 8/15/41 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., 6.15%, 9/15/19 CenturyLink, Inc., 5.80%, 3/15/22 CenturyLink, Inc., Series P, 7.60%, 9/15/39 Deutsche Telekom International Finance BV, 2.25%, 3/6/17(4) Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 7.35%, 4/1/39 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Noble Holding International Ltd., 3.95%, 3/15/22 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 6.60%, 3/15/19 CVS Caremark Corp., 4.125%, 5/15/21 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Target Corp., 4.00%, 7/1/42 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Walgreen Co., 1.80%, 9/15/17 FOOD PRODUCTS — 0.2% General Mills, Inc., 3.15%, 12/15/21 Kellogg Co., 4.45%, 5/30/16 Kraft Foods, Inc., 6.125%, 2/1/18 Kraft Foods, Inc., 6.125%, 8/23/18(4) Kraft Foods, Inc., 6.50%, 2/9/40 Kraft Foods, Inc., 5.00%, 6/4/42(4) Mead Johnson Nutrition Co., 3.50%, 11/1/14 GAS UTILITIES — 0.5% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Enbridge Energy Partners LP, 5.50%, 9/15/40 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 5.95%, 2/1/41 Enterprise Products Operating LLC, 4.45%, 2/15/43 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Partners LP, 4.125%, 11/15/20 Williams Partners LP, 3.35%, 8/15/22 HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 1.875%, 6/15/13 Covidien International Finance SA, 3.20%, 6/15/22 HEALTH CARE PROVIDERS AND SERVICES — 0.3% Express Scripts, Inc., 2.65%, 2/15/17(4) Express Scripts, Inc., 7.25%, 6/15/19 Mayo Clinic Rochester, 3.77%, 11/15/43 NYU Hospitals Center, 4.43%, 7/1/42 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 3.30%, 1/15/23 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald's Corp., 5.35%, 3/1/18 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19 HOUSEHOLD PRODUCTS — 0.1% Clorox Co. (The), 3.05%, 9/15/22 Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(4) General Electric Co., 5.25%, 12/6/17 INSURANCE — 0.4% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway, Inc., 3.00%, 5/15/22 CNA Financial Corp., 5.875%, 8/15/20 CNA Financial Corp., 5.75%, 8/15/21 Genworth Financial, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 5.00%, 6/1/21(4) Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.1% Thermo Fisher Scientific, Inc., 1.85%, 1/15/18 Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.9% CBS Corp., 1.95%, 7/1/17 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 6.75%, 6/1/21 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 3.00%, 9/15/22(4) News America, Inc., 6.90%, 8/15/39 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 4.90%, 6/15/42 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 METALS AND MINING — 0.2% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.50%, 8/5/20 ArcelorMittal, 6.50%, 2/25/22 Barrick North America Finance LLC, 4.40%, 5/30/21 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Teck Resources Ltd., 5.375%, 10/1/15 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Vale SA, 5.625%, 9/11/42 MULTI-UTILITIES — 0.4% Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 FirstEnergy Solutions Corp., 6.05%, 8/15/21 Florida Power Corp., 6.35%, 9/15/37 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Southern California Edison Co., 5.625%, 2/1/36 Southern Power Co., 5.15%, 9/15/41 OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13 OIL, GAS AND CONSUMABLE FUELS — 0.9% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Devon Energy Corp., 1.875%, 5/15/17 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Marathon Petroleum Corp., 5.125%, 3/1/21 Newfield Exploration Co., 6.875%, 2/1/20 Nexen, Inc., 5.875%, 3/10/35 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Phillips 66, 4.30%, 4/1/22(4) Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Suncor Energy, Inc., 6.10%, 6/1/18 Suncor Energy, Inc., 6.85%, 6/1/39 Talisman Energy, Inc., 7.75%, 6/1/19 Talisman Energy, Inc., 3.75%, 2/1/21 PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(4) International Paper Co., 4.75%, 2/15/22 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.1% Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Roche Holdings, Inc., 7.00%, 3/1/39(4) Sanofi, 4.00%, 3/29/21 Watson Pharmaceuticals, Inc., 4.625%, 10/1/42 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.85%, 2/1/23 BRE Properties, Inc., 3.375%, 1/15/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22(4) HCP, Inc., 3.75%, 2/1/16 Simon Property Group LP, 5.10%, 6/15/15 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21(4) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 CSX Corp., 4.25%, 6/1/21 CSX Corp., 4.75%, 5/30/42 Union Pacific Corp., 2.95%, 1/15/23 Union Pacific Corp., 4.75%, 9/15/41 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Lowe's Cos., Inc., 4.65%, 4/15/42 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 Ltd. Brands, Inc., 6.90%, 7/15/17 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.2% Alltel Corp., 7.875%, 7/1/32 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $11,080,850) COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 1.8% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/1/12 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/1/12 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.39%, 10/1/12 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 10/1/12 Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.40%, 10/15/12(4) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 10/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 10/1/12 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/1/12 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(4) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.45%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 10/11/12 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4 SEQ, 3.18%, 8/15/45 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,099,960) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.2% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.0% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.32%, 10/1/12 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.71%, 10/1/12 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.62%, 10/1/12 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.95%, 10/1/12 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 10/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.34%, 10/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.07%, 10/1/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,432,986) U.S. GOVERNMENT AGENCY SECURITIES— 0.8% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FHLMC, 1.00%, 6/29/17 FHLMC, 1.00%, 9/29/17 FHLMC, 2.375%, 1/13/22 FNMA, 0.875%, 10/26/17 GOVERNMENT-BACKED CORPORATE BOND(5) — 0.4% Citigroup Funding, Inc., 1.875%, 11/15/12 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $972,899) MUNICIPAL SECURITIES — 0.7% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, 5.88%, 3/1/19 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 TOTAL MUNICIPAL SECURITIES (Cost $692,411) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 5.625%, 1/7/41 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Republic of Italy, 6.875%, 9/27/23 MEXICO — 0.3% United Mexican States, 5.625%, 1/15/17 United Mexican States, 5.95%, 3/19/19 United Mexican States, 5.125%, 1/15/20 United Mexican States, 6.05%, 1/11/40 United Mexican States, MTN, 4.75%, 3/8/44 PERU† Republic of Peru, 6.55%, 3/14/37 Republic of Peru, 5.625%, 11/18/50 POLAND† Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16 Korea Development Bank, 4.00%, 9/9/16 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $686,338) TEMPORARY CASH INVESTMENTS — 2.1% SSgA U.S. Government Money Market Fund (Cost$2,562,828) TOTAL INVESTMENT SECURITIES — 100.8% (Cost $104,288,255) OTHER ASSETS AND LIABILITIES — (0.8)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments FDIC - Federal Deposit Insurance Corporation FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note PHHMC - PHH Mortgage Corporation SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. When-issued security. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $714,142, which represented 0.6% of total net assets. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — U.S. Government Agency Securities — — Municipal Securities — — Sovereign Governments and Agencies — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund September 30, 2012 VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.2% AEROSPACE AND DEFENSE — 2.9% B/E Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) Triumph Group, Inc. AUTO COMPONENTS — 0.9% BorgWarner, Inc.(1) AUTOMOBILES — 1.2% Harley-Davidson, Inc. BEVERAGES — 1.1% Beam, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 5.0% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.8% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.8% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 3.1% Airgas, Inc. Albemarle Corp. American Vanguard Corp. FMC Corp. COMMERCIAL BANKS — 1.1% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 2.1% Cintas Corp. Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.9% F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 1.8% Apple, Inc. CONSTRUCTION AND ENGINEERING — 1.6% Chicago Bridge & Iron Co. NV New York Shares Quanta Services, Inc.(1) CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% tw telecom, inc., Class A(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.8% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.8% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 5.2% Costco Wholesale Corp. Fresh Market, Inc. (The)(1) PriceSmart, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 3.1% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.2% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 4.1% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.3% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.6% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) Penn National Gaming, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 0.3% Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 2.1% Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.3% Baidu, Inc. ADR(1) Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.3% Alliance Data Systems Corp.(1) Teradata Corp.(1) MACHINERY — 2.8% Chart Industries, Inc.(1) Flowserve Corp. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 0.7% Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc.(1) METALS AND MINING — 1.1% Carpenter Technology Corp. MULTILINE RETAIL — 1.1% Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.6% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC PHARMACEUTICALS — 2.7% Perrigo Co. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 0.5% IHS, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% Digital Realty Trust, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.6% CBRE Group, Inc.(1) ROAD AND RAIL — 2.1% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 4.9% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Sourcefire, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 10.3% Cabela's, Inc.(1) DSW, Inc., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.2% Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) Under Armour, Inc. Class A(1) TRADING COMPANIES AND DISTRIBUTORS — 0.8% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.7% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $266,745,187) TEMPORARY CASH INVESTMENTS — 1.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $2,992,293), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $2,932,079) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,795,391), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $1,759,253) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $597,784), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $586,417) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,564,373) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $273,309,560) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 10/31/12 ) (Value on Settlement Date $121,234) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 10/31/12 (Value on Settlement Date $3,685,510) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Growth Fund September 30, 2012 VP Growth - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 4.8% Boeing Co. (The) 67 Hexcel Corp.(1) Honeywell International, Inc. Precision Castparts Corp. 72 Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.0% United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.8% Autoliv, Inc. BorgWarner, Inc.(1) 63 AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 4.9% Beam, Inc. Brown-Forman Corp., Class B 55 Coca-Cola Co. (The) Monster Beverage Corp.(1) 93 PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Alexion Pharmaceuticals, Inc.(1) 52 Cepheid, Inc.(1) 28 Gilead Sciences, Inc.(1) Medivation, Inc.(1) 40 CHEMICALS — 2.4% Agrium, Inc. 68 Monsanto Co. Rockwood Holdings, Inc. COMMERCIAL BANKS — 1.3% SunTrust Banks, Inc. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 2.0% Cisco Systems, Inc. F5 Networks, Inc.(1) 25 Palo Alto Networks, Inc.(1) 58 QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 11.1% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) DISTRIBUTORS — 0.3% LKQ Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Trimble Navigation Ltd.(1) 99 ENERGY EQUIPMENT AND SERVICES — 3.1% Core Laboratories NV 34 Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 4.1% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. 78 FOOD PRODUCTS — 1.5% Annie's, Inc.(1) 46 Hershey Co. (The) 94 Kraft Foods, Inc., Class A Mead Johnson Nutrition Co. 90 HEALTH CARE EQUIPMENT AND SUPPLIES — 2.4% Cooper Cos., Inc. (The) 47 Covidien plc 63 DENTSPLY International, Inc. 80 Edwards Lifesciences Corp.(1) 55 IDEXX Laboratories, Inc.(1) 21 Intuitive Surgical, Inc.(1) 13 ResMed, Inc. Zimmer Holdings, Inc. 43 HEALTH CARE PROVIDERS AND SERVICES — 2.3% AmerisourceBergen Corp. DaVita, Inc.(1) 46 Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.3% Cerner Corp.(1) 45 HOTELS, RESTAURANTS AND LEISURE — 3.3% Chipotle Mexican Grill, Inc.(1) 15 Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 1.0% Mohawk Industries, Inc.(1) 90 PulteGroup, Inc.(1) HOUSEHOLD PRODUCTS — 0.9% Church & Dwight Co., Inc. 38 Colgate-Palmolive Co. 99 INDUSTRIAL CONGLOMERATES — 1.0% Danaher Corp. INSURANCE — 0.3% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.8% Amazon.com, Inc.(1) 99 INTERNET SOFTWARE AND SERVICES — 4.5% eBay, Inc.(1) Google, Inc., Class A(1) 64 IT SERVICES — 4.4% Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A 37 LIFE SCIENCES TOOLS AND SERVICES — 0.4% Agilent Technologies, Inc. MACHINERY — 1.5% Deere & Co. 75 Illinois Tool Works, Inc. MEDIA — 3.0% CBS Corp., Class B Scripps Networks Interactive, Inc. Class A Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.3% Nucor Corp. MULTI-UTILITIES — 0.3% DTE Energy Co. 60 MULTILINE RETAIL — 1.3% Dollar General Corp.(1) Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.5% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. 98 PERSONAL PRODUCTS — 0.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.6% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Johnson & Johnson REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.6% American Campus Communities, Inc. American Tower Corp. 75 Simon Property Group, Inc. 81 REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.3% CBRE Group, Inc.(1) ROAD AND RAIL — 1.5% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% Broadcom Corp., Class A Intel Corp. Linear Technology Corp. Xilinx, Inc. SOFTWARE — 6.7% Cadence Design Systems, Inc.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) 56 Microsoft Corp. Oracle Corp. ServiceNow, Inc.(1) 59 Splunk, Inc.(1) 85 SPECIALTY RETAIL — 3.4% GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) 34 Tractor Supply Co. 39 Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. 75 TOBACCO — 2.4% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.5% Crown Castle International Corp.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,226,687) EXCHANGE-TRADED FUNDS — 0.3% iShares Russell 1000 Growth Index Fund (Cost$4,240) 63 TEMPORARY CASH INVESTMENTS — 0.8% SSgA U.S. Government Money Market Fund (Cost$11,302) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,242,229) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund September 30, 2012 VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.7% AEROSPACE AND DEFENSE — 4.6% Boeing Co. (The) General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.7% FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES — 0.2% General Motors Co.(1) BEVERAGES — 1.0% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.6% Amgen, Inc. Celgene Corp.(1) CHEMICALS — 3.0% CF Industries Holdings, Inc. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.8% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 1.6% Cisco Systems, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 5.5% Apple, Inc. Dell, Inc. Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.4% Chicago Bridge & Iron Co. NV New York Shares CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.8% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 3.0% Bank of America Corp. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 4.6% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.5% American Electric Power Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Molex, Inc. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.7% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 1.6% CVS Caremark Corp. SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.1% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% Becton, Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.1% Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.8% Garmin Ltd. HOUSEHOLD PRODUCTS — 1.5% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.0% General Electric Co. INSURANCE — 5.8% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) CNA Financial Corp. Everest Re Group Ltd. Loews Corp. Marsh & McLennan Cos., Inc. Mercury General Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 1.2% Google, Inc., Class A(1) IT SERVICES — 4.9% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. SAIC, Inc. MACHINERY — 1.9% Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.4% CBS Corp., Class B Comcast Corp., Class A Regal Entertainment Group Class A METALS AND MINING — 0.8% Coeur d'Alene Mines Corp.(1) Teck Resources Ltd. MULTI-UTILITIES — 1.9% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. TECO Energy, Inc. MULTILINE RETAIL — 1.5% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 11.2% Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.2% Domtar Corp. PERSONAL PRODUCTS† Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 8.8% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ROAD AND RAIL† Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 5.7% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 4.1% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. Staples, Inc. TOBACCO — 2.3% Altria Group, Inc. Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $187,391,321) TEMPORARY CASH INVESTMENTS — 0.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $221,011), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $216,564) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $132,608), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $129,939) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $44,152), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $43,312) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $484,845) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $187,876,166) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund September 30, 2012 VP International - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AUSTRALIA — 4.1% BHP Billiton Ltd. Coca-Cola Amatil Ltd. Commonwealth Bank of Australia James Hardie Industries SE BELGIUM — 2.4% Anheuser-Busch InBev NV Colruyt SA Umicore SA BRAZIL — 0.7% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 1.3% Bank of Nova Scotia Canadian National Railway Co. DENMARK — 2.5% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.6% Kone Oyj FRANCE — 9.8% Air Liquide SA BNP Paribas SA Cie Generale d'Optique Essilor International SA Iliad SA L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 8.1% adidas AG BASF SE Deutsche Post AG E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG Volkswagen AG Preference Shares HONG KONG — 1.4% AIA Group Ltd. China Unicom Ltd. ADR Link Real Estate Investment Trust (The) INDIA — 0.4% HDFC Bank Ltd. ADR INDONESIA — 0.9% PT Bank Mandiri (Persero) Tbk IRELAND — 0.4% Ryanair Holdings plc ADR(1) ITALY — 4.4% ENI SpA Luxottica Group SpA Pirelli & C SpA Prada SpA Saipem SpA JAPAN — 13.1% Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Hitachi Ltd. Japan Tobacco, Inc. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. Murata Manufacturing Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK Corp. Toyota Motor Corp. Unicharm Corp. LUXEMBOURG — 0.8% SES SA MACAU — 0.3% Sands China Ltd. NETHERLANDS — 3.0% ASML Holding NV Gemalto NV Koninklijke Vopak NV NORWAY — 2.4% Petroleum Geo-Services ASA Statoil ASA Telenor ASA PEOPLE'S REPUBLIC OF CHINA — 1.0% Baidu, Inc. ADR(1) Tencent Holdings Ltd. PERU — 0.4% Credicorp Ltd. PORTUGAL — 0.4% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.5% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 1.4% DBS Group Holdings Ltd. Keppel Corp. Ltd. SOUTH KOREA — 2.3% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 3.0% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.9% Atlas Copco AB A Shares Electrolux AB Elekta AB B Shares Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 8.5% Adecco SA Nestle SA Roche Holding AG SGS SA Syngenta AG UBS AG Zurich Financial Services AG TAIWAN (REPUBLIC OF CHINA) — 1.9% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 1.0% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 17.6% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc Experian plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Lloyds Banking Group plc(1) Petrofac Ltd. Rio Tinto plc Rolls-Royce Holdings plc Standard Chartered plc Unilever plc Vodafone Group plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $191,569,439) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $692,347), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $678,415) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $415,412), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $407,050) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $138,313), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $135,683) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,518,843) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $193,088,282) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 19.2% Consumer Discretionary 14.0% Consumer Staples 13.2% Industrials 13.0% Materials 10.0% Health Care 9.9% Information Technology 9.3% Energy 7.3% Telecommunication Services 3.0% Utilities 0.3% Cash and Equivalents* 0.8% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund September 30, 2012 VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.5% AEROSPACE AND DEFENSE — 1.1% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.3% Autoliv, Inc. AUTOMOBILES — 1.2% Ford Motor Co. BEVERAGES — 0.5% PepsiCo, Inc. BIOTECHNOLOGY — 0.4% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 4.0% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.6% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.3% KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.9% Avery Dennison Corp. Tyco International Ltd.(2) Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 0.7% Hewlett-Packard Co. DIVERSIFIED FINANCIAL SERVICES — 5.7% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.3% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ENERGY EQUIPMENT AND SERVICES — 2.2% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.6% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.0% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.5% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Carnival Corp. HOUSEHOLD PRODUCTS — 2.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.1% General Electric Co. INSURANCE — 7.9% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.2% Fiserv, Inc.(1) MACHINERY — 2.1% Dover Corp. Eaton Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.7% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.6% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 2.5% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.6% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 9.3% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.1% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. SOFTWARE — 2.5% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.1% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.4% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $8,302,254) TEMPORARY CASH INVESTMENTS — 1.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $77,742), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $76,178) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $46,646), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $45,707) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $15,531), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $15,236) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $170,548) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $8,472,802) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 10/31/12 (Value on Settlement Date $174,432) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. When-issued security. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund September 30, 2012 VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.2% AEROSPACE AND DEFENSE — 3.0% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Rockwell Collins, Inc. AIRLINES — 1.9% Japan Airlines Co. Ltd.(1) Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.8% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS — 0.4% Minerals Technologies, Inc. COMMERCIAL BANKS — 5.7% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 5.7% Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 1.1% SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.4% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% CenturyLink, Inc. tw telecom, inc., Class A(1) ELECTRIC UTILITIES — 7.8% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.8% ABB Ltd. ADR Brady Corp., Class A Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.4% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 0.5% SYSCO Corp. FOOD PRODUCTS — 5.4% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc.(1)(2) Ralcorp Holdings, Inc.(1) GAS UTILITIES — 1.4% AGL Resources, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 7.4% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.9% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. HOTELS, RESTAURANTS AND LEISURE — 1.8% CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.3% Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.1% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 1.0% Koninklijke Philips Electronics NV INSURANCE — 9.6% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.4% Life Technologies Corp.(1) MACHINERY — 2.8% ITT Corp. Kaydon Corp. Oshkosh Corp.(1) Stanley Black & Decker, Inc. Woodward, Inc. METALS AND MINING — 1.5% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.9% PG&E Corp. Wisconsin Energy Corp. MULTILINE RETAIL — 0.6% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.6% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) PHARMACEUTICALS — 0.3% Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.3% American Tower Corp. Annaly Capital Management, Inc. HCP, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.8% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.2% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Marvell Technology Group Ltd. Teradyne, Inc.(1) SPECIALTY RETAIL — 1.7% Lowe's Cos., Inc. THRIFTS AND MORTGAGE FINANCE — 2.0% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.2% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $220,332,590) EXCHANGE-TRADED FUNDS — 1.0% iShares Russell Midcap Value Index Fund (Cost$2,199,502) TEMPORARY CASH INVESTMENTS — 2.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $2,573,125), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $2,521,346) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,543,888), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $1,512,813) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $514,045), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $504,269) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,644,818) TOTAL INVESTMENT SECURITIES — 100.5% (Cost $228,176,910) OTHER ASSETS AND LIABILITIES — (0.5)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 10/31/12 ) JPY for USD Credit Suisse AG 10/31/12 ) ) (Value on Settlement Date $226,041) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 10/31/12 CAD for USD UBS AG 10/31/12 (2 ) CHF for USD Credit Suisse AG 10/31/12 EUR for USD UBS AG 10/31/12 JPY for USD Credit Suisse AG 10/31/12 JPY for USD Credit Suisse AG 10/31/12 (Value on Settlement Date $12,973,446) Geographic Diversification (as a % of net assets) United States 86.4% Switzerland 4.3% Canada 3.2% United Kingdom 1.2% Netherlands 1.0% Japan 1.0% Bermuda 0.7% Sweden 0.4% Cash and Equivalents* 1.8% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro JPY - Japanese Yen USD - United States Dollar Non-income producing. When-issued security. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra®Fund September 30, 2012 VP Ultra - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.5% AEROSPACE AND DEFENSE — 1.3% General Dynamics Corp. AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) BEVERAGES — 1.4% Coca-Cola Co. (The) BIOTECHNOLOGY — 4.8% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS — 0.7% T. Rowe Price Group, Inc. CHEMICALS — 4.0% Ecolab, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.4% Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 12.2% Apple, Inc. EMC Corp.(1) CONSUMER FINANCE — 0.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 1.3% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 2.7% Cooper Industries plc Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.6% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 4.0% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 2.8% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 3.5% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 4.0% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.4% McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS — 1.5% Colgate-Palmolive Co. INSURANCE — 1.0% MetLife, Inc. INTERNET AND CATALOG RETAIL — 2.7% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 8.3% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) Tencent Holdings Ltd. IT SERVICES — 2.8% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.7% Hasbro, Inc. MACHINERY — 5.3% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 0.7% Time Warner, Inc. METALS AND MINING — 0.5% Freeport-McMoRan Copper & Gold, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.1% EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.6% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 0.2% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE — 4.9% Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL — 3.8% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 2.1% Lululemon Athletica, Inc.(1) NIKE, Inc., Class B TOBACCO — 2.7% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $129,073,875) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $1,217,202), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $1,192,708) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $730,327), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $715,627) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $243,166), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $238,541) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,670,248) TOTAL INVESTMENT SECURITIES — 97.6% (Cost $131,744,123) OTHER ASSETS AND LIABILITIES — 2.4% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 10/31/12 (Value on Settlement Date $2,379,713) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Value Fund September 30, 2012 VP Value - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.9% AEROSPACE AND DEFENSE — 1.5% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. AIRLINES — 1.5% Japan Airlines Co. Ltd.(1) Southwest Airlines Co. AUTOMOBILES — 1.6% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 5.2% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.6% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 4.2% Avery Dennison Corp. Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.7% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.6% Hewlett-Packard Co. NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.0% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 2.7% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.9% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.5% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.6% ABB Ltd. ADR Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.7% Halliburton Co. Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 1.2% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.7% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods, Inc., Class A Ralcorp Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 6.5% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.0% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.6% Carnival Corp. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.4% Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.3% Clorox Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.3% General Electric Co. Koninklijke Philips Electronics NV Siemens AG INSURANCE — 6.9% ACE Ltd. Allstate Corp. (The) Aon plc Berkshire Hathaway, Inc., Class A(1) 69 Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET SOFTWARE AND SERVICES — 0.2% Google, Inc., Class A(1) METALS AND MINING — 1.3% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.1% PG&E Corp. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.5% Apache Corp. BP plc BP plc ADR Chevron Corp. Devon Energy Corp. EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Peabody Energy Corp. Southwestern Energy Co.(1) Total S.A. Ultra Petroleum Corp.(1) PHARMACEUTICALS — 7.9% Eli Lilly & Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.1% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. Teradyne, Inc.(1) Texas Instruments, Inc. SOFTWARE — 0.3% Oracle Corp. SPECIALTY RETAIL — 1.7% Lowe's Cos., Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $655,667,806) EXCHANGE-TRADED FUNDS — 0.3% SPDR S&P rust (Cost$2,415,856) TEMPORARY CASH INVESTMENTS — 2.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $9,837,394), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $9,639,436) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $5,902,488), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $5,783,681) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,965,262), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $1,927,888) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $21,580,881) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $679,664,543) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 10/31/12 ) JPY for USD Credit Suisse AG 10/31/12 ) ) (Value on Settlement Date $1,000,579) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 10/31/12 CHF for USD Credit Suisse AG 10/31/12 EUR for USD UBS AG 10/31/12 GBP for USD Credit Suisse AG 10/31/12 JPY for USD Credit Suisse AG 10/31/12 (Value on Settlement Date $52,962,826) Geographic Diversification (as a % of net assets) United States 86.5% Canada 2.7% France 2.2% Japan 1.9% Switzerland 1.6% Netherlands 0.9% United Kingdom 0.7% Bermuda 0.5% Germany 0.2% Cash and Equivalents* 2.8% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc ETF - Exchange-Traded Fund EUR - Euro GBP - British Pound JPY - Japanese Yen SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP VistaSMFund September 30, 2012 VP Vista - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 2.5% B/E Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.4% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.5% Harley-Davidson, Inc. BEVERAGES — 1.4% Beam, Inc. Dr Pepper Snapple Group, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.8% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.8% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.9% Affiliated Managers Group, Inc.(1) KKR & Co. LP CHEMICALS — 4.2% Airgas, Inc. Albemarle Corp. Celanese Corp. Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) COMMERCIAL BANKS — 0.5% Comerica, Inc. COMMERCIAL SERVICES AND SUPPLIES — 1.4% Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 1.0% F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.8% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED FINANCIAL SERVICES — 0.7% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.6% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 0.2% AMETEK, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.6% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.9% Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.8% Fresh Market, Inc. (The)(1) Whole Foods Market, Inc. FOOD PRODUCTS — 3.1% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. GAS UTILITIES — 1.1% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.2% Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.8% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 2.1% Chipotle Mexican Grill, Inc.(1) Dunkin' Brands Group, Inc. Panera Bread Co., Class A(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 1.6% Lennar Corp., Class A Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.0% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.3% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.0% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.1% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 2.3% Chart Industries, Inc.(1) Joy Global, Inc. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 2.4% CBS Corp., Class B Liberty Global, Inc. Class A(1) Sirius XM Radio, Inc.(1) METALS AND MINING — 0.6% Carpenter Technology Corp. MULTILINE RETAIL — 1.9% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.1% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) PHARMACEUTICALS — 2.6% Perrigo Co. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 0.5% IHS, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.7% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.8% CBRE Group, Inc.(1) ROAD AND RAIL — 1.9% Genesee & Wyoming, Inc. Class A(1) Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% ARM Holdings plc Avago Technologies Ltd. Xilinx, Inc. SOFTWARE — 3.6% Citrix Systems, Inc.(1) NetSuite, Inc.(1) Sourcefire, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 10.8% Cabela's, Inc.(1) DSW, Inc., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.9% Carter's, Inc.(1) Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) VF Corp. TOBACCO — 0.5% Lorillard, Inc. TRADING COMPANIES AND DISTRIBUTORS — 1.6% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.1% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $22,907,370) TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $210,965), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $206,720) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $126,580), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $124,033) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $42,145), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $41,343) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $462,806) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $23,370,176) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 10/31/12 GBP for USD Credit Suisse AG 10/31/12 (Value on Settlement Date $374,072) Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 27, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 27, 2012
